Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 10, 11 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Deluga (US 2009/0158663).
Deluga teaches a method of reacting water with CO to produce CO2 (para. 0051) and a second step of reacting CO2 with hydrogen to produce CO (para. 0054).
Regarding the isotopes of 12C16O and H216O recited in claims 1, 10, and 11, these isotopes are the most common naturally forming stable isotopes. Therefore, the isotopes of CO an H2O in Deluga include these recited isotopes absent a showing to the contrary. 
Regarding claims 4-6, it appears that any value of amount of isotopes meets the limitation of controlling to be an arbitrary value in advance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over either one of Hayashida (US 6461583) or Andreev (“Separation of Isotopes…”) in view of Deluga (US 2009/0158663).
Hayashida teaches a method for enriching heavy oxygen isotopes (abstract) wherein it is known to conduct isotope exchange reactions in which isotopes in molecules are exchanged through reaction with other molecules (col. 31, lines 1-20).
Andreev teaches an isotope exchange reaction in which isotopes in molecules are exchanged through reaction with other molecules (page 221).

Deluga, however, teaches that it is known to react water with CO to produce CO2 (para. 0051) and a second step of reacting CO2 with hydrogen to produce CO (para. 0054).
Therefore, it would have been obvious to one of ordinary skill in the art to react water with CO to produce CO2 (para. 0051) and a second step of reacting CO2 with hydrogen to produce CO in Hayashida or Andreev in order to carry out a known reaction for producing CO as taught by Deluga and using available starting materials (such as water, CO, hydrogen).
Regarding the isotopes of 12C16O and H216O recited in claims 1, 10, and 11, these isotopes are the most common naturally forming stable isotopes. Therefore, the isotopes of CO an H2O in Hayashida and Andreev include these recited isotopes absent a showing to the contrary. 
Regarding claims 2-3, one of ordinary skill in the art would be able to vary the flows of the carbon monoxide and water based on the desired isotope distribution in the products absent a showing of unexpected results based on the teachings of isotope replacement in Hayashida and Andreev.
Regarding claims 4-6, it appears that any value of amount of isotopes meets the limitation of controlling to be an arbitrary value in advance.
Regarding claim 7, it would have been obvious to repeat the second step for the purpose of ensuring that all produced carbon dioxide from the first step is reacted.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida (US 6461583) or Andreev (“Separation of Isotopes…”) in view of Deluga (US 2009/0158663) and Kihara (US 6321565).
Regarding claims 8, Kihara teaches H218O as a source of water for biological applications (col. 1, lines 25-45; col. 16, 40-50). Therefore, it would have been obvious to one of ordinary skill in the art to provide H218O as a source of water in the first step of Hayashida or Andreev based on the desired isotope fraction of the end product as taught by Kihara.
Regarding claim 9, the isotopes of 12C16O and H216O recited in claims 1, 10, and 11, these isotopes are the most common naturally forming stable isotopes. However, one of ordinary skill would be able to provide H218O as a source of water (as taught by Kihara) and 12C16O as a source of CO in Hayashida or Andreev based on the desired isotope fraction of the end product through routine experimentation in the absence of unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735